       Case 1:21-cv-00674-BKS-DJS Document 9 Filed 07/30/21 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


URSULA MANGIR and
ENES MANGIR,
                                                                     1:21-cv-674 (BKS/DJS)
                                      Plaintiffs,

v.

ELIZABETH MARIE WALSH,

                                      Defendant.


Appearances:

Plaintiffs Pro Se:
Ursula Mangir
Rensselear, NY 12144

Enes Mangir
Rensselaer, NY 12144

Hon. Brenda K. Sannes, United States District Judge:

                        MEMORANDUM-DECISION AND ORDER

       Plaintiffs pro se Ursula Mangir and Enes Mangir filed this action under 42 U.S.C. § 1983

alleging that the rulings and actions of Defendant Judge Elizabeth Marie Walsh in court

proceedings violated the Constitution. (Dkt. No. 1). This case was referred to United States

Magistrate Judge Daniel J. Stewart who, on June 24, 2021, issued a Report-Recommendation

recommending that Plaintiffs’ complaint be dismissed with prejudice because Judge Walsh has

absolute immunity from personal liability for actions taken in the performance of her official

duties. (Dkt. No. 8, at 2-3). Magistrate Judge Stewart advised Plaintiffs that under 28 U.S.C. §

636(b)(1), they had fourteen days within which to file written objections to the Report, and that

the failure to object to the report within fourteen days would preclude appellate review. (Dkt. No.
       Case 1:21-cv-00674-BKS-DJS Document 9 Filed 07/30/21 Page 2 of 2




8, at 3). No objections were filed.

       As no objections have been filed, and the time for filing objections has expired, the Court

reviews the Report-Recommendation for clear error. See Petersen v. Astrue, 2 F. Supp. 3d 223,

228-29 (N.D.N.Y. 2012); Fed. R. Civ. P. 72(b) advisory committee’s note to 1983 amendment.

Having reviewed the Report-Recommendation for clear error and found none, the Court adopts

the Report-Recommendation in its entirety.

       For these reasons, it is hereby

       ORDERED that Magistrate Judge Stewart’s Report-Recommendation (Dkt. No. 8) is

ADOPTED in all respects; and it is further

       ORDERED that Plaintiffs’ complaint is DISMISSED with prejudice; and it is further

       ORDERED that the Clerk serve a copy of this Order on the Plaintiffs in accordance with

the Local Rules.

       IT IS SO ORDERED.




Dated: July 30, 2021 _____
       Syracuse, New York




                                                2
